Filed 11/16/20 P. v. Alford CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,                                                                                  C090909

                   Plaintiff and Respondent,                                      (Super. Ct. No. 95F7246)

         v.

THOMAS TEMPLE ALFORD,

                   Defendant and Appellant.




         Defendant Thomas Temple Alford appeals the trial court’s denial of his petition
for resentencing under Penal Code section 1170.95,1 arguing the record does not
establish, as a matter of law, that defendant was the actual killer, and that he received
ineffective assistance of counsel. We disagree with both contentions and affirm.




1        Undesignated statutory references are to the Penal Code.

                                                             1
                                      BACKGROUND
          Defendant was charged with second degree murder with malice aforethought, with
an additional allegation that in the commission of the offense, he used a handgun.2
Defendant pleaded guilty to second degree murder (§ 187) and admitted that he
personally used a firearm in committing that offense (§ 12022.5). The stipulated factual
basis was the preliminary hearing transcript. That transcript discloses that defendant, his
girlfriend, and his mother were living together in mother’s home. On the evening of
October 4, 1995, defendant and his mother got into an argument. Defendant had a
handgun tucked in the back of his pants. As the argument between defendant and his
mother continued, the girlfriend heard a gunshot and saw the mother on the floor,
bleeding from the chest, with a rifle next to her body. Defendant’s mother died from her
gunshot wound. On April 8, 1996, the trial court sentenced defendant to a term of 15
years to life plus 10 years for the enhancement under section 12022.5, subdivision (a).
          On March 22, 2019, defendant filed a petition for resentencing under section
1170.95. Defendant declared the prosecution proceeded “under a theory of felony
murder or murder under the natural and probable consequences doctrine,” he pleaded
guilty to first or second degree murder in lieu of going to trial because he believed he
could have been convicted of “1st or 2nd degree murder at trial pursuant to the felony
murder rule or the natural and probable consequences doctrine,” and he “could not now
be convicted of 1st or 2nd degree murder.” He further declared he was not the actual
killer.




2      We granted defendant’s motion to incorporate by reference the record on direct
appeal in case No. C023526. The transcript of the preliminary hearing is included in that
record.

                                               2
       The People filed a motion to deny the request for resentencing, indicating
defendant was not eligible for relief, as he was the actual killer.3 Attached to the motion
was the presentence probation report.
       The trial court issued a tentative ruling in which it reviewed and considered
defendant’s petition, the People’s motion, the probation report, complaint, information,
plea form, sentencing minute order, and abstract of judgment. Noting defendant was the
actual killer and was not prosecuted under a felony murder theory, the trial court found
defendant had not shown he came within the provisions of section 1170.95 and was
ineligible for relief under the statute. Accordingly, the trial court issued an order denying
the petition.
                                        DISCUSSION
       Defendant contends the trial court erred in finding defendant had not made a prima
facie showing under section 1170.95 because the record did not establish, as a matter of
law, that he was the actual killer. He argues this case presents a pure question of law as
to whether a probation report is part of the record of conviction. Acknowledging that
counsel did not object to the trial court’s consideration of the probation report, and
anticipating this could result in a forfeiture of his claim, he also argues counsel was
ineffective for failing to object to consideration of the probation report to establish he was
the actual killer.
       Senate Bill 1437 was enacted to “amend the felony murder rule and the natural
and probable consequences doctrine, . . . to ensure that murder liability is not imposed on
a person who is not the actual killer, did not act with the intent to kill, or was not a major



3      The People also filed a motion to dismiss the petition, arguing Senate Bill No.
1437 (2017-2018 Reg. Sess.) (Senate Bill 1437) is unconstitutional. That issue is not
raised on appeal. We note our court recently joined the unanimous conclusion of other
appellate courts that have addressed the issue, and rejected these claims in People v.
Superior Court (Ferraro) (2020) 51 Cal.App.5th 896.

                                              3
participant in the underlying felony who acted with reckless indifference to human life.”
(Stats. 2018, ch. 1015, § 1, subd. (f).) Senate Bill 1437 achieves these goals by amending
section 188 to require that a principal act with express or implied malice (§ 188, as
amended by Stats. 2018, ch. 1015, § 2), and by amending section 189 to state that a
person can be liable for felony murder only if (1) the “person was the actual killer”;
(2) the person, with an intent to kill, was an aider or abettor in the commission of murder
in the first degree; or (3) the “person was a major participant in the underlying felony and
acted with reckless indifference to human life.” (§ 189, subd. (e), as amended by Stats.
2018, ch. 1015, § 3.)
       Senate Bill 1437 also added section 1170.95, which provides a resentencing
petition process for a “person convicted of felony murder or murder under a natural and
probable consequences theory.” (§ 1170.95, subd. (a).) After a defendant submits a
petition and the court performs an initial review for missing information, subdivision (c)
of section 1170.95 provides in part: “The court shall review the petition and determine if
the petitioner has made a prima facie showing that the petitioner falls within the
provisions of this section. If the petitioner has requested counsel, the court shall appoint
counsel to represent the petitioner. The prosecutor shall file and serve a response within
60 days of service of the petition and the petitioner may file and serve a reply within 30
days after the prosecutor response is served.” (§ 1170.95, subd. (c).)
       As noted by the parties, defense counsel did not object to consideration of any of
the records delineated by the trial court in its tentative decision, including the probation
report. The failure of counsel to object on the basis that items of evidence are outside the
record of conviction forfeits the claim on appeal that the trial court should not have
considered the probation report as part of the record of conviction. (See People v.
Roberts (2011) 195 Cal.App.4th 1106, 1130.)
       Anticipating this conclusion, defendant also argues the failure to object to
consideration of the probation report constituted ineffective assistance of counsel. “ ‘To

                                              4
establish ineffective assistance of counsel, a defendant must show that (1) counsel’s
representation fell below an objective standard of reasonableness under prevailing
professional norms, and (2) counsel’s deficient performance was prejudicial, i.e., there is
a reasonable probability that, but for counsel’s failings, the result would have been more
favorable to the defendant.’ [Citations.]” (People v. Johnson (2015) 60 Cal.4th 966,
979-980.)4
       The allegations of defendant’s resentencing petition were facially sufficient, but its
factual representations are false. The record shows defendant was ineligible for 1170.95
relief as a matter of law.
       Defendant was not charged with an underlying crime and was not charged or
convicted of second degree felony murder or murder under the natural and probable
consequences doctrine directed at accomplice liability. A review of the record of
conviction shows defendant “could not meet the statutory prerequisites for even filing a
section 1170.95 petition because he was not charged or convicted of second degree
felony murder or murder under the natural or probable consequences doctrine directed at
accomplice liability. Accordingly, the superior court’s summary denial was appropriate
on this ground alone.” (People v. Edwards (2020) 48 Cal.App.5th 666, 674, italics
omitted, review granted July 8, 2020, S262481.)
       Moreover, the record of conviction demonstrates defendant was the actual killer.
Defendant was charged with second degree murder and personally using a firearm in the
killing of his mother. The stipulated factual basis for the plea was the preliminary
hearing, which is part of the record of conviction (People v. Reed (1996) 13 Cal.4th 217,



4       Defendant raises this claim under both the federal and state Constitutions.
However, “there is no [federal] constitutional right to the effective assistance of counsel”
in state postconviction proceedings. (People v. Boyer (2006) 38 Cal.4th 412, 489,
superseded by statute on another ground; see Coleman v. Thompson (1991) 501 U.S. 722,
752 [115 L.Ed.2d 640, 671], superseded by statute on another ground.)

                                             5
223) and demonstrates the murder involved a single perpetrator, i.e., defendant. (See
People v. Tarkington (2020) 49 Cal.App.5th 892, 899, review granted Aug. 12, 2020,
S263219.) Defendant admitted the murder and the personal use allegation. Thus, the
record establishes defendant was the actual killer. (See People v. Cornelius (2020) 44
Cal.App.5th 54, 58, review granted Mar. 18, 2020, S260410; Tarkington, supra, at
p. 899.)
       The trial court properly screened and denied defendant’s petition. The record
establishes he is not entitled to relief under section 1170.95 as a matter of law. Thus, any
error in counsel’s failure to object to the trial court’s consideration of the probation report
would be harmless. That is, there is no “reasonable probability”—meaning “a probability
sufficient to undermine confidence in the outcome”—“that, but for counsel’s [alleged]
errors, the result of the [section 1170.95] proceeding would have been different,” and we
therefore reject his claim. (Strickland v. Washington (1984) 466 U.S. 668, 694
[80 L.Ed.2d 674, 698].)
                                       DISPOSITION
       The order denying defendant’s section 1170.95 petition is affirmed.


                                                         KRAUSE                 , J.



We concur:



      BLEASE                 , Acting P. J.




      HOCH                   , J.



                                               6